Exhibit 10.1
EXECUTION VERSION
TRANSITION SERVICES AGREEMENT
          This Transition Services Agreement (“Agreement”) is dated as of May 1,
2008, between Cadbury Schweppes plc, a United Kingdom public limited company
(“Cadbury”), and Dr Pepper Snapple Group, Inc., a Delaware corporation (“DPS”).
RECITALS
          WHEREAS, the board of directors of Cadbury has determined that it is
in the best interests of Cadbury and its shareholders to separate Cadbury into
two separate, publicly traded companies, which shall operate the Cadbury plc
Business and the Beverages Business, respectively (the “Separation”); and
          WHEREAS, Cadbury plc, a United Kingdom public limited company, and DPS
have entered into a Separation and Distribution Agreement (the “Separation
Agreement”), dated as of May 1, 2008, which sets forth, among other things, the
assets, liabilities, rights and obligations of each of the parties thereto
following the Separation; and
          WHEREAS, in connection with the Separation, Cadbury will continue to
provide, or cause to be provided, to DPS, and DPS will continue to provide, or
cause to be provided, to Cadbury, certain services for a limited period of time
after the Separation pursuant to this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the signatories covenant and agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 . Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Separation Agreement. The
following terms used herein shall have the following meanings:
          “Affiliate” shall have the meaning set forth in the Separation
Agreement and for purposes of this Agreement, shall refer to Cadbury’s
Affiliates or DPS’ Affiliates, as the case may be, post-Separation.
          “Cadbury Providing Party” shall have the meaning set forth in
Section 5.2.
          “Cadbury Receiving Party” shall have the meaning set forth in
Section 5.6.
          “Cadbury Services” shall have the meaning set forth in Section 2.1.
          “Confidential Information” shall have the meaning set forth in
Section 2.5(a).
          “Consents” shall have the meaning set forth in Section 2.3.

 



--------------------------------------------------------------------------------



 



          “Disclosing Party” shall have the meaning set forth in Section 2.5(a).
          “DPS Providing Party” shall have the meaning set forth in Section 5.5.
          “DPS Receiving Party” shall have the meaning set forth in Section 5.3.
          “DPS Services” shall have the meaning set forth in Section 2.2.
          “Force Majeure Event” shall have the meaning set forth in Section 9.1.
          “Incoming Service Fee” shall have the meaning set forth in
Section 4.1.
          “Indemnified Party” shall have the meaning set forth in Section 7.3.
          “Indemnifying Party” shall have the meaning set forth in Section 7.3.
          “Outgoing Service Fee” shall have the meaning set forth in
Section 4.1.
          “Providing Party” shall have the meaning set forth in Section 3.2.
          “Receiving Party” shall have the meaning set forth in Section 3.2.
          “Recipient” shall have the meaning set forth in Section 2.5(a).
          “Representatives” shall have the meaning set forth in Section 2.5(a).
          “SAS” shall have the meaning set forth in Section 5.3.
          “Senior Managers” shall mean the individuals appointed by the Chief
Legal Officers of each party hereto.
          “Services” shall have the meaning set forth in Section 2.2.
          “Transition Representative” shall mean Thomas Whitten, in the case of
Cadbury, and Angie Wallander, in the case of DPS, or their respective
replacements or designees.
          “VAT” shall have the meaning set forth in Section 4.1(c).
ARTICLE II
DESCRIPTION OF SERVICES; STANDARD OF PERFORMANCE
          Section 2.1 On the terms and subject to the conditions contained
herein, Cadbury shall provide, or cause to be provided, to DPS and its
Affiliates the services identified in Schedule A hereto, as such Schedule A may
be from time to time supplemented or modified in accordance with the provisions
of this Agreement (the “Cadbury Services”).

-2-



--------------------------------------------------------------------------------



 



          Section 2.2 On the terms and subject to the conditions contained
herein, DPS shall provide, or cause to be provided, to Cadbury and its
Affiliates the services identified in Schedule B hereto, as such Schedule B may
be from time to time supplemented or modified in accordance with the provisions
of this Agreement (the “DPS Services”, and together with Cadbury Services, the
“Services”).
          Section 2.3 . Each party shall, and shall cause its respective
Affiliates to, provide the Services in a commercially reasonable manner and with
reasonable skill and care. Notwithstanding the foregoing, the standard of care
for provision of the Services shall in all material respects be no less than the
level of care, skill and quality as are currently being provided to and by such
party and its Affiliates and have been provided in the preceding twelve months,
provided that, in the case where the Services are not currently being provided,
each party shall provide the Services in a commercially reasonable manner and
with reasonable skill and care. The relevant measurement of performance of the
Services shall be the measurement metrics, if any, currently used by DPS and its
Affiliates or by Cadbury and its Affiliates, as the case may be. Cadbury and DPS
shall, and shall cause each of its Affiliates that is a Providing Party to, use
commercially reasonable efforts to cooperate with each other in all matters
relating to the provision of the Services. With respect to actions taken by the
Receiving Party in connection with the Services received, the Receiving Party
shall use the Services in a commercially reasonable manner in compliance with
all applicable Laws. The Providing Party hereby grants the Receiving Party a
license under all of its Intellectual Property used in the performance of
Services solely to the extent required for the Receiving Party to receive the
Services hereunder.
          Section 2.4 . Cadbury and DPS shall each use its (and shall cause its
applicable Affiliates to use their) reasonable best efforts to obtain all
required consents, licenses or approvals necessary to perform the Services (the
“Consents”) (that have not already been procured prior to the Distribution Date)
as soon as reasonably practicable following the date hereof; provided that, each
party shall notify the other in writing of any terms to which a proposed Consent
is to be subject and shall use its reasonable best efforts to agree with the
relevant third party any reasonable amendments to a proposed Consent requested
by Cadbury or DPS, as the case may be. If the parties are unable to obtain any
required Consents, the parties shall negotiate in good faith reasonable
modifications of the Services so that such Consents are not required.
          Section 2.5 . (a) Each party recognizes that in the performance of its
obligations under this Agreement, or as a result of the parties’ ongoing
relationship pursuant to this Agreement, non-public, confidential and/or
proprietary information (“Confidential Information”) belonging or relating to
the other party or its Affiliates (each, a “Disclosing Party”), including
Confidential Information regarding the Services may be disclosed or become known
to the other party or its Affiliates or its officers, directors, controlling
persons, employees, lenders, agents, representatives, accountants and counsel
(collectively, “Representatives”) (each, a “Recipient”). Each party acknowledges
that all Confidential Information disclosed in connection with the provision of
Services remains the property of the Disclosing Party. Unless otherwise
expressed in writing to the other party, information, including any information
expressed orally, that is exchanged between the parties or their respective
Affiliates in connection with the performance of their respective obligations
under this Agreement shall be

-3-



--------------------------------------------------------------------------------



 



presumed to be Confidential Information. Each party shall, and shall cause its
Affiliates and Representatives to, keep the Disclosing Party’s Confidential
Information confidential and take such precautions with respect to the
Disclosing Party’s Confidential Information as it normally takes with its own
non-public, confidential and/or proprietary information, which shall be no less
than a reasonable standard of care under the circumstances. This obligation
shall not apply to:
     (i) information that, at the time of disclosure, is in the public domain or
generally known in the industry, other than as a result of a breach by the other
party or its Affiliates or Representatives of any of the provisions of this
Agreement or of any other duty of confidentiality owed to the other party or its
Recipients;
     (ii) information that, after disclosure to the Recipient hereunder, is
published or otherwise becomes part of the public domain or generally known in
the industry through no fault of the party (or such party’s Recipients) to whom
the information was disclosed;
     (iii) information that a party can demonstrate through its records was in
its lawful possession or the lawful possession of a Recipient at the time such
party received such information (except for Confidential Information regarding
DPS or its Affiliates in Cadbury’s possession or Confidential Information
regarding Cadbury or its Affiliates in the possession of Representatives that
are transferred to DPS or its Affiliates, each of which shall continue to be
confidential); and
     (iv) information that may be received by a Recipient in good faith from a
source other than the Disclosing Party, which source either has no duty of
confidentiality to such other party or, if such source does have a duty of
confidentiality, the Recipient of such Confidential Information was unaware of
or had no reasonable basis for knowing thereof (provided that, if a Recipient
later becomes aware or reasonably should know of such duty, this exception shall
no longer apply).
          (b) Each party shall inform any and all of its Recipients that receive
Confidential Information of a Disclosing Party of the confidential and
proprietary nature of such Confidential Information and shall inform such
Recipients that such Confidential Information is to be kept strictly proprietary
and confidential pursuant to the terms of this Agreement. Each party shall
explain to each such Recipient his or her responsibilities and obligations under
this Section 2.5, and shall establish commercially reasonable procedures to
ensure that the Confidential Information is properly protected and monitored for
purposes of adhering to the terms of this Section 2.5. Except to the extent
otherwise specifically provided in this Section 2.5, the Confidential
Information will be kept confidential by each party and its Recipients. Each
party agrees to be responsible for any breach of this Section 2.5 by any of its
Recipients.
          (c) Each party and its Recipients shall maintain, however, the right
to disclose the Confidential Information of a Disclosing Party if required to do
so by Law, subpoena or other legal process, provided that, in the case of any
such potential disclosure pursuant to this Section 2.5(c), the Recipient shall
provide the Disclosing Party with prompt notice of such requirement and shall
use its reasonable best efforts to keep and assist the Disclosing Party in
keeping it confidential by all appropriate means, and shall, to the extent
reasonably practical, afford the

-4-



--------------------------------------------------------------------------------



 



Disclosing Party the opportunity to contest the disclosure obligation and
cooperate with any Recipients in seeking any such protective order or other
appropriate legal remedy, in each case, at the Disclosing Party’s request and
expense. If a Recipient finds it necessary to disclose any Confidential
Information, such Person will disclose only that portion of the Confidential
Information that it is advised in writing by counsel is legally required to be
disclosed and will use its reasonable best efforts, at the Disclosing Party’s
request and expense, to ensure that all Confidential Information so disclosed
will be accorded confidential treatment.
          (d) Upon termination of this Agreement for any reason, no Recipient
shall disclose nor make any further use of a Disclosing Party’s Confidential
Information and upon written request shall immediately return or destroy all
such Confidential Information as shall be in written or other tangible form
(including all copies thereof), provided, however, that each party shall be
entitled to retain one record copy in its legal department, to be held in strict
confidence, subject to the above exceptions; and provided, further, that if such
Confidential Information is destroyed, upon written request, shall certify the
same to the Disclosing Party.
          (e) The parties acknowledge that in the event of any breach or
threatened breach of this Agreement pertaining to Confidential Information, the
non-breaching party will not have an adequate remedy at law and may suffer
irreparable injury as a result of any such breach. Therefore, in the event of
any such breach or threatened breach, the non-breaching party shall, in addition
to any other remedies available at law or in equity, be entitled to specific
performance, without posting bond or other security.
          Section 2.6 . The Transition Representatives shall meet regularly in
person, telephonically, or as they otherwise agree at least monthly for the
first year following the date hereof, to discuss any issues arising under this
Agreement and the need for any modifications or additions hereto.
          Section 2.7 . Subject to Section 2.8, except with respect to any
services of the type described on Schedule D, if either party can demonstrate
that, by virtue of the transactions contemplated by the Separation Agreement,
either party requires a service not currently provided for under this Agreement
that was provided by or to a member of the Cadbury and its Affiliates by or to
DPS and its Affiliates, as the case may be, in the twenty-four (24) month period
prior to the Distribution Date, the parties shall cooperate and endeavor in good
faith to modify and supplement the schedules to this Agreement (including any
other attachments thereto, if any) to accurately identify those services, and to
specify the manner and term in which such services shall be performed and, as
appropriate, to enter into ancillary transition services agreements addressing
the provision of certain critical services or the provision of the Services in
certain jurisdictions (including price calculated pursuant to Section 4), in
order to refine and further effect the understandings set forth in this
Agreement. Unless otherwise so agreed, in no event shall any such modification
or supplement to the schedules (other than the election by a party to identify a
Service which it does not elect to receive and for which service fees shall not
be payable) or the execution of any ancillary agreements result in any change in
the fees for the Services.

-5-



--------------------------------------------------------------------------------



 



          Section 2.8 . Where a service that was provided by a third party to
Cadbury or its Affiliates (including DPS and its Affiliates) prior to the
Distribution Date is not otherwise provided for in this Agreement and is
reasonably required by DPS or Cadbury to continue DPS’ or Cadbury’s remaining
businesses, as applicable, in substantially the same manner as that carried on
in the twenty-four month period prior to the Distribution Date, Cadbury or DPS,
as applicable, will provide such assistance as is reasonable under the
circumstances so as to enable the other party to put in place similar
arrangements with such third party.
          Section 2.9 . Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
          Section 2.10 . Subject to Section 2.3 of this Agreement, the Cadbury
Providing Party and DPS Providing Party (each, as defined below), as applicable,
shall be responsible for selecting and supervising in good faith the personnel
who will perform any particular Cadbury Service or DPS Service, respectively,
and performing all administrative services with respect to such personnel,
including establishing compensation structure and work load balancing.
          Section 2.11 . Cadbury and DPS shall, or shall cause their respective
Affiliates to, make available on a timely basis to the Providing Party all
information reasonably requested by such Providing Party to enable it to provide
the Services and provide reasonable access to the Providing Party of such
party’s premises to the extent necessary for the purpose of providing the
Services.
ARTICLE III
PERIOD OF SERVICES: TERM
          Section 3.1 . The parties agree that, except as otherwise designated
in this Agreement, all services covered by this Agreement shall terminate on the
date indicated on Schedule A or Schedule B, as applicable, unless earlier
terminated by the Receiving Party upon such prior written notice as set forth on
Schedule A or Schedule B, as applicable, or pursuant to Section 3.2(c) of this
Agreement or extended by the mutual written agreement of the Providing Party and
Receiving Party. This Agreement shall terminate when the terms for all Services
have terminated; provided, however, that Sections 2.5, 2.9 and Articles 5, 7, 8
and 9 shall survive any such termination; provided further that Sections 5.4 and
5.7 shall continue for one year only.
          Section 3.2 . (a) Each party shall, or shall cause its Affiliate that
is providing the Services hereunder (a “Providing Party”) to, cooperate in a
commercially reasonable manner with the party receiving the Services hereunder
(a “Receiving Party”) to facilitate the transfer of responsibility for the
Services to the Receiving Party or its designee. Each party shall use its
commercially reasonable efforts to: (i) assume performance of the Services
within shorter time periods than those specified on Schedule A or Schedule B, as
applicable, and (ii) make or obtain any approvals, permits and licenses and
implement such systems as may be necessary for

-6-



--------------------------------------------------------------------------------



 



such party to provide the Services independently as soon as reasonably
practicable following the Distribution Date.
          (b) As soon as reasonably practicable following the termination of
this Agreement or the discontinuation of any Services, the Providing Party shall
deliver to the Receiving Party, at the Receiving Party’s expense, copies of any
books, records, data and reports reasonably requested by the Receiving Party in
connection with such Services. Subject to the requirements of any applicable
Laws, each Receiving Party agrees to keep any information it receives pursuant
to this Section 3.2(b) that relates to a Disclosing Party confidential in
accordance with Section 2.5.
          (c) Notwithstanding anything to the contrary in this Agreement, a
party may terminate any Service or all Services immediately upon notice to the
other party in the event of a material breach of this Agreement by the breaching
party that is not cured within thirty (30) days following written notice from
the non-breaching party.
ARTICLE IV
COMPENSATION; PAYMENT TERMS
          Section 4.1 . (a) DPS shall pay to Cadbury a fee for each Service that
is provided to DPS and its Affiliates hereunder (collectively, the “Incoming
Service Fee”) and Cadbury shall pay to DPS a fee for each Service that is
provided to Cadbury and its Affiliates hereunder (collectively, the “Outgoing
Service Fee”). The costs for each Service (the “Costs”) shall be the actual
direct cost incurred by the Providing Party in performing such Service,
calculated as set forth on Schedule C, which shall include a reasonable
allocation for overhead salary, wages, benefits, taxes and other expenses
attributable thereto (but shall exclude, for the avoidance of doubt, any
overhead expenses for branding, marketing and other similar expenses) and
without any markup for profit, calculated in a manner consistent with past
custom and practice of the Providing Party with respect to such Service (or
Cadbury Schweppes SBS, Inc. in the case of the Services which were not
historically provided by the Providing Party); provided, however, that such
Costs shall be adjusted to reflect any termination or expiration of any
Transition Service pursuant to Article 3 of this Agreement.
          (b) The Incoming Service Fee and the Outgoing Service Fee shall
include all out-of-pocket charges and costs of performing the Services
hereunder, including, without limitation, license fees, royalties or provider
services fees.
          (c) The fees payable by a Receiving Party to a Providing Party shall,
in each case, be taken to be exclusive of any value added Taxes, sales Taxes, or
similar Taxes (“VAT”) properly chargeable in respect of the transactions
hereunder, and an amount equal to such Taxes so chargeable shall, subject to
receipt of a valid VAT receipt or invoice in accordance with Section 4.1(f)
below, be paid by the Receiving Party to the Providing Party in addition to the
fees otherwise payable under this Agreement.
          (d) In the event that applicable Law requires that any amount in
respect of Taxes be withheld from any payment by a Receiving Party to a
Providing Party under this Agreement,

-7-



--------------------------------------------------------------------------------



 



the Receiving Party shall withhold the required amounts and pay such withheld
amounts over to the applicable Governmental Authority in accordance with the
requirements of the applicable Law, and any amount so withheld and paid over
shall be treated as having been paid to the Providing Party, and the Receiving
Party shall not be required to pay any additional amount as a result of or in
respect of such withholding.
          (e) In each case where an amount in respect of VAT is payable by the
Receiving Party in respect of a service provided by the Providing Party, DPS or
Cadbury (as the case may be) shall ensure that the Providing Party shall furnish
in a timely manner a valid VAT receipt or invoice to the Receiving Party in the
form and manner required by Law to allow the Receiving Party or, as the case may
be, any of its affiliates to recover such Tax to the extent allowable by Law.
          (f) Except in the event the Receiving Party disputes a charge, the
Receiving Party shall pay, or cause payment to be made to, the Providing Party,
within 30 days of receipt of a reasonably detailed written invoice from the
Providing Party, for the Cost of each Service rendered hereunder, which invoice
shall be delivered by the Providing Party to Cadbury or DPS, as applicable, by
the 30th day of each month for the Services provided during the preceding month.
Payments shall be made by wire transfer to an account designated in writing from
time to time by Cadbury or DPS, as applicable.
ARTICLE V
ACCESS TO RECORDS
          Section 5.1 . During the term of this Agreement, each party shall, for
the lesser of a period of seven years after the Distribution Date or a period
specified by such party’s record retention policies, retain the books and
records of each party and their respective Affiliates relating to the Services
provided hereunder in accordance with the record retention policies of such
party; provided, however, that each party shall notify the other party at least
60 days in advance of destroying any such books and records in order to provide
the other party the opportunity to access such books and records and if the
other party fails to request that such books and records be delivered to them at
the requesting party’s expense, within 60 days after receipt of such notice,
each party may destroy such books and records.
          Section 5.2 . Subject to Section 2.5 above, Cadbury shall provide, or
cause to be provided, to DPS and its Representatives reasonable access to the
books, records (including, but not limited to, records and documentation
referred to in Section 5.1), premises, systems and personnel of each Providing
Party of Cadbury (a “Cadbury Providing Party”) to permit DPS to audit Cadbury’s
or a Cadbury Providing Party’s compliance with this Agreement, provided that
this right of access is exercised with reasonable prior notice and DPS uses its
reasonable efforts to cause as little disruption as is reasonably possible to
the performance of the Services and Cadbury Providing Party’s other businesses,
provided further that DPS may only undertake two such audits per calendar year.
          Section 5.3 . In addition to the rights set out in Section 5.2,
Cadbury shall comply and shall cause each Cadbury Providing Party to comply with
any reasonable request of

-8-



--------------------------------------------------------------------------------



 



DPS, including any review in accordance with the Statement of Auditing Standards
No. 70 (Type 11) (the “SAS”), of any third party service provider of Cadbury for
information relating to the Services that may be required by DPS or any
Receiving Party of DPS (a “DPS Receiving Party”) to enable them to comply with
the Sarbanes-Oxley Act of 2002 (and any resultant, similar or replacement
legislation, rules or guidance).
          Section 5.4 . If, based upon any audit performed in accordance with
Sections 5.2 or 5.3, there has been either an overcharge or undercharge for the
costs of the Services, then Cadbury Providing Party or DPS, as the case may be,
will promptly reimburse or pay to the other Party such difference. All the costs
of any audit conducted under Sections 5.2 or 5.3 shall be borne by DPS.
          Section 5.5 . Subject to Section 2.5 above, DPS shall provide, or
cause to be provided, to Cadbury and its Representatives reasonable access to
the books, records (including, but not limited to, records and documentation
referred to in Section 5.1), premises, systems and personnel of the Providing
Party of DPS (the “DPS Providing Party”) to permit Cadbury to audit DPS’ or a
DPS Providing Party’s compliance with this Agreement, provided that this right
of access is exercised with reasonable prior notice and Cadbury uses its
reasonable efforts to cause as little disruption as is reasonably possible to
the performance of the Services and DPS Providing Party’s other businesses,
provided further that Cadbury may only undertake two such audits per calendar
year.
          Section 5.6 . In addition to the rights set out in Section 5.5, DPS
shall comply and shall cause each relevant DPS Providing Party to comply with
any reasonable request of Cadbury, including any review in accordance with the
SAS, of any third party service provider of DPS for information relating to the
Services that may be required by Cadbury or any Receiving Party of Cadbury (a
“Cadbury Receiving Party”) to enable them to comply with the Sarbanes-Oxley Act
of 2002 (and any resultant, similar or replacement legislation, rules or
guidance).
          Section 5.7 . If, based upon any audit performed in accordance with
Sections 5.5 or 5.6, there has been either an overcharge or undercharge for the
costs of the Services, then DPS Providing Party or Cadbury, as the case may be,
will promptly reimburse or pay to the other Party such difference. All the costs
of any audit conducted under Sections 5.5 and 5.6 shall be borne by Cadbury.
ARTICLE VI
ASSIGNMENT
          Section 6.1 . Except as otherwise provided in this Article 6, neither
party shall assign its rights or obligations under this Agreement, or any part
hereof, without the prior written consent of the other party (which consent
shall not be unreasonably withheld). Either party may, at its election, assign
its rights and corresponding obligations under this Agreement in whole or in one
or more parts to any one or more of its Affiliates so long as such assigning
party agrees to remain fully obligated for the performance of the terms and
provisions of this Agreement as they relate to the Services being assigned.

-9-



--------------------------------------------------------------------------------



 



          Section 6.2 . Notwithstanding anything to the contrary in this
Agreement, a party shall be entitled to assign its rights and/or obligations
under this Agreement in whole or in part to an unrelated party in one or more
locations in connection with the sale, transfer or other disposal by it or any
of its Affiliates of its business or operations that receives and/or provides
the Services under this Agreement in such location and this Agreement shall
thereafter be read and construed as if it were a separate and independent
contract between the unrelated party and the party hereto as regarding the
services and facilities to be received and/or provided under this Agreement in
such locations. Notwithstanding the foregoing, in the event a party assigns its
rights and/or obligations hereunder upon a sale or transfer to an unrelated
party as set forth above, (a) such transferor shall be entitled to continue to
receive the Services (other than the Services that are the subject of such
assignment) from the other party in accordance with the terms of this Agreement
following any such assignment, and the other party shall have no right to
terminate this Agreement as a result of such assignment, and (b) no such
assignment shall relieve the transferor of any obligations hereunder in the
event that such transferee fails to perform in any manner or breaches this
Agreement.
          Section 6.3 . Any attempted or purported assignment in violation of
this Section 6 shall be null and void ab initio. In the event of a permitted
assignment hereunder, this Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.
ARTICLE VII
LIMITATION ON LIABILITY; THIRD PARTY CLAIMS
          Section 7.1 . Except with respect to damages included in an award
against an Indemnified Party (as defined herein) resulting from a Third Party
Claim for which such party is indemnified hereunder, in no event shall either
party or its respective Representatives and Affiliates have any liability
whether in contract or tort (including negligence and strict liability) or
otherwise, at law or equity, for loss of profit, diminution in value, loss of
goodwill, claims of customers, or consequential, incidental or punitive damages
or other special damages as a result of, provision of or failure to provide the
services under the terms of this Agreement. Subject to such other remedies
permitted by Section 2.5 above and except as specifically provided in the
previous sentence or in the event of bad faith or willful misconduct of such
party, the maximum liability of each party and its Representatives and
Affiliates to, and the sole remedy of, the other party or its Affiliates or
Representatives for any act or failure to act in connection herewith (including
but not limited to, the performance or breach of this Agreement) shall be the
greater of (i) a refund of price paid for the particular Service, (ii) such
other party’s incremental cost of performing the Service itself or (iii) such
other party’s incremental cost of obtaining the Service from a third party.
          Section 7.2 . EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
(INCLUDING SECTION 2.3), AND WITHOUT LIMITING ANY REPRESENTATIONS OR WARRANTIES
IN THE SEPARATION AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE SERVICES, AND NO REPRESENTATION OR WARRANTY SHALL
BE IMPLIED UNDER THIS AGREEMENT OR AT LAW, INCLUDING, WITHOUT LIMITATION,

-10-



--------------------------------------------------------------------------------



 



RELIABILITY, ACCURACY, SUITABILITY, COMPLETENESS, WARRANTY OF MERCHANTABILITY OR
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AS TO THE SERVICES TO BE PERFORMED
HEREUNDER.
          Section 7.3 . Subject to the limitations set forth in Section 7.1,
each party (the “Indemnifying Party”) agrees that it shall protect, indemnify
and hold the other party and its Affiliates and their Representatives (each, the
“Indemnified Party”) harmless from and against all Indemnifiable Losses and
shall defend such party at the Indemnifying Party’s expense (to the extent of
any Third Party Claims) in any Action for injuries to or death of any Person or
Persons or loss of or damage to the property of any Person or Persons whomsoever
(including without limitation the agents and employees of the Indemnified Party)
or infringement of any Person’s or Persons’ Intellectual Property arising out of
the actions of the Indemnifying Party, or its Representatives, in connection
with or as a result of this Agreement or the performance of the Indemnifying
Party’s Services, the unauthorized use by the Indemnifying Party of the Services
or other obligations hereunder.
          Section 7.4 . The Indemnified Party shall give the Indemnifying Party
prompt notice of any indemnifiable Action asserted against it.
          Section 7.5 . Except with respect to any Third Party Claims, the
receipt by a Receiving Party or its Affiliates of the Services shall be an
unqualified acceptance of, and a waiver by, the Receiving Party and its
Affiliates of their rights to make any claim (other than based on gross
negligence or fraud) with respect to such Services unless the Receiving Party
gives written notice of the claim to the Providing Party within the later of
(i) sixty (60) days after receipt of the Service by the Receiving Party or its
Affiliates or (ii) thirty (30) days after the date on which the Receiving Party
became, or should have become, aware of the facts, events, occurrences or
circumstances underlying such claim; provided, that, in no event shall the
Receiving Party be entitled to give notice of a claim more than one (1) year
after receipt of the Service by the Receiving Party or its Affiliates.
ARTICLE VIII
DISPUTE RESOLUTION
          Section 8.1 . Prior to the initiation of formal dispute resolution
procedures, the parties shall first attempt to resolve any dispute arising out
of or in connection with this Agreement or the transactions contemplated hereby
informally, as follows:
          (a) The parties shall first attempt in good faith to resolve all
disputes on a local level and shall attempt to initiate such efforts within two
Business Days after receipt of notice of any such dispute. If the parties are
unable to resolve a dispute in an amount of time that either party deems
reasonable under the circumstances, such party may refer the dispute for
resolution to the Senior Managers pursuant to the provisions of Section 8.1(b).
          (b) Within five Business Days of a notice under Section 8.1(a)
referring a dispute for resolution by Senior Managers, the Transition
Representatives (or other employees of the parties) shall each prepare and
provide to the Senior Managers of each party summaries of the

-11-



--------------------------------------------------------------------------------



 



relevant information and background of the dispute, along with any appropriate
supporting documentation. The designated Senior Managers will confer as often as
they deem reasonably necessary in order to gather and exchange information,
discuss the dispute and negotiate in good faith, in an effort to resolve the
dispute without the need for any formal proceedings.
          (c) Formal proceedings for the resolution of a dispute pursuant to
Section 8.2 may not be initiated until at least ten Business Days after the
receipt by a party of a notice under Section 8.1(a) referring a dispute to
Senior Managers.
          Section 8.2 . All disputes arising out of or in connection with this
Agreement and the transactions contemplated hereby which cannot be resolved
through the procedures described herein or therein shall be finally resolved
solely and exclusively by means of arbitration to be conducted in English in the
City of New York. The arbitration shall be conducted by a sole arbitrator
appointed by agreement of the parties, or failing such agreement, under the
Commercial Rules of the American Arbitration Association and the arbitration
will proceed under such Rules. The decision of the arbitrator shall be final,
conclusive and binding upon the parties, and a judgment upon the award may be
obtained and entered in any federal or state court of competent jurisdiction.
The parties agree that any arbitration shall be kept confidential and any
element of such arbitration (including but not limited to any pleadings, briefs
or other documents submitted or exchanged, any testimony or other oral
submissions, and any awards) shall not be disclosed beyond the arbitral
tribunal, the parties, their counsel and any Person necessary to conduct the
arbitration, except as may be required in recognition and enforcement
proceedings, if any, or in order to satisfy disclosure obligations imposed by
any applicable Law. The parties agree to cooperate in providing each other with
all discovery, including but not limited to the exchange of documents and
depositions of parties and non-parties, reasonably related to the issues in the
arbitration. If the parties are unable to agree on any matter relating to such
discovery, any such difference shall be determined by the arbitrator. The
parties also agree to submit to the non-exclusive personal jurisdiction of the
federal and state courts sitting in New York, New York, for the limited purpose
of enforcing this arbitration agreement (including, where appropriate, issuing
injunctive relief) or any award resulting from arbitration pursuant to this
Section 8.2. The parties agree that the arbitration proceeding described in this
Section 8.2 is the sole and exclusive manner in which the parties may resolve
disputes arising out of or in connection with this Agreement; provided, however,
that the parties expressly agree that nothing herein shall prevent the parties
from applying to a court having jurisdiction over any of the parties hereto for
provisional, injunctive or interim relief to preserve the status quo or
otherwise to prevent irreparable harm to a party pending the outcome of
arbitration. The prevailing party in any arbitration shall be entitled to
attorneys’ fees and costs and the non-prevailing party shall be responsible for
all expenses of the arbitration.
          Section 8.3 . If there is a dispute between the parties, each party
shall continue to perform all of their obligations under this Agreement
(including the obligations in dispute).

-12-



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          Section 9.1 Force Majeure. (a) The obligations of Cadbury or DPS and
their respective Affiliates, as the Providing Party, shall be suspended during
the period, but only to the extent that Cadbury or DPS and their respective
Affiliates, as the case may be, is prevented or hindered from complying
therewith by any of the following causes beyond its reasonable control: (i) acts
of God, (ii) weather, fire or explosion, (iii) war, invasion, riot, domestic
insurrection, acts of terrorism or other civil unrest, (iv) national or regional
emergency, (v) shortage of adequate power or transportation facilities, or
(vi) any other event which is beyond the reasonable control of the Providing
Party (each, a “Force Majeure Event”). In such event, the Providing Party shall
give notice of suspension as soon as reasonably practicable to the other stating
the date and extent of such suspension and the cause thereof, and such Providing
Party shall resume the performance of such obligations as soon as reasonably
practicable after the removal of the cause.
          (b) During the duration of a Force Majeure Event, the affected party
shall use commercially reasonable efforts to avoid, mitigate, remedy or remove
such Force Majeure Event (including the expenditure of reasonable sums), and
shall use commercially reasonable efforts to resume its performance under this
Agreement with the least practicable delay.
          Section 9.2 Independent Contractor. The parties and each of their
respective Affiliates shall each be an independent contractor in the performance
of its obligations hereunder and not as the agent of the Receiving Party in
performing Services, and no employee of a Providing Party performing Services
shall be considered an employee of the Receiving Party. No third party,
including any employee of any party or any of such party’s Affiliates, shall
have or acquire any rights by reason of this Agreement.
          Section 9.3 Public Announcement. None of the parties hereto shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the services contemplated hereby or otherwise communicate
with any news media without the prior written consent of the other party (unless
otherwise required by Law or applicable stock exchange regulation), and the
parties hereto shall cooperate as to the timing and contents of any such press
release, public announcement or communication.
          Section 9.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by facsimile
or registered or certified mail (postage prepaid, return receipt requested) to
the respective parties hereto at the following addresses (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 9.4):

-13-



--------------------------------------------------------------------------------



 



if to Cadbury:
Cadbury Schweppes plc
25 Berkeley Square
London W1J 6HB
Facsimile: 44-20-7830-5015
Attention: Henry Udow, Esq.
                    Chief Legal Officer
with a copy to:
Cadbury Adams USA
389 Interpace Parkway
Parsippany, NJ 07054
Facsimile: (973) 909-3976
Attention: Thomas Whitten
if to DPS:
5301 Legacy Drive, 3rd Floor
Plano, TX 75024
Facsimile: (972) 673-8130
Attention: James L. Baldwin, Jr.
                    General Counsel
with a copy to:
Dr Pepper Snapple Group, Inc.
5301 Legacy Drive
Plano, TX 75024
Facsimile: (972) 673-8130
Attention: Angie Wallander
          Section 9.5 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the choice of law or conflicts of law principles that would cause the
application of the laws of any other jurisdiction.
          Section 9.6 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same agreement.

-14-



--------------------------------------------------------------------------------



 



          Section 9.7 Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
          Section 9.8 Modifications. This Agreement contains the entire
understanding and agreement between the parties hereto as to the services being
performed hereunder. It may not be amended or modified except by a written
instrument executed by the parties hereto.
          Section 9.9 Cumulative Effect. The rights and obligations of the
parties under this Agreement shall be cumulative to and not exclusive of the
rights and obligations of the parties contained in the Separation Agreement.
          Section 9.10 Interpretation. All references in this Agreement to
“Cadbury” or “DPS” or a “party” shall be deemed to include such party’s
Affiliates unless the context requires otherwise. All references in this
Agreement to “services to be supplied” or similar language shall be defined to
include “facilities to be provided” unless the context requires otherwise. To
the extent that this Agreement purports to impose any obligation on the
Affiliates of a party, such party shall cause its Affiliates to fulfill such
obligation.
          Section 9.11 Insurance. As regards employees, agents or
representatives of a Providing Party who shall be performing the Services on or
at properties of a Receiving Party, the Receiving Party will be designated as an
additional insured under the Providing Party’s liability insurance.
          Section 9.12 Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, Cadbury and
DPS or (b) by a waiver in accordance with Section 9.13.
          Section 9.13 Waiver. Either party to this Agreement may (a) extend the
time for the performance of any of the obligations or other acts of the other
party, (b) waive any inaccuracies in the representations and warranties of the
other party contained herein or in any document delivered by the other party
pursuant hereto or (c) waive compliance with any of the agreements of the other
party or conditions to such party’s obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Agreement. The failure of either party hereto to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.
          Section 9.14 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated by this Agreement is not
affected in any manner materially adverse to either party hereto. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties

-15-



--------------------------------------------------------------------------------



 



as closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement are consummated as originally contemplated to the
greatest extent possible.
          Section 9.15 No Additional Rights. Except as expressly provided in
this Agreement, the parties agree that this Agreement shall not grant to either
party any additional rights to the other party’s proprietary information,
technology or know-how.
[Remainder of the page intentionally left blank]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Cadbury and DPS have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            CADBURY SCHWEPPES PLC
      By:    /s/ Henry Udow       Name:   Henry Udow       Title:   Chief Legal
Officer and Group Secretary       DR PEPPER SNAPPLE GROUP, INC.
      By:   /s/ James L. Baldwin       Name:   James L. Baldwin       Title:  
Executive Vice President and Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Services to Be Provided by Cadbury to DPS
This schedule sets forth the Services to be provided by a Cadbury Providing
Party to a DPS Receiving Party.

1.   Corporate Group Finance

              Type of           Notice Required   Service   Description of
Specific Services   Term   to Terminate
Process
  Cadbury plc (“Cadbury”) will make the relevant personnel (currently Dominic
Blakemore and Pauline Caywood) reasonably available to consult with the new DPS
finance team.   3 months   30 days

 



--------------------------------------------------------------------------------



 



2.   Corporate Group HR Benefits

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
System Access
  Cadbury will provide access to [ILLEGIBLE] until implementation of new website
for DPS Comp and Benefits. DPS Comp and Benefits is targeted to implement a new
benefits administration provider (Hewitt) in June 2008. As such, they will need
to maintain the Cadbury branding on the existing provider website [ILLEGIBLE]
until they complete the conversion process in June 2008.   2 months   30 days
 
           
ESPP
Administration
  Cadbury will provide access to DPS employees to view their ESPP awards on the
UBS site until such time as they have been exercised or lapse under the ESPP
rules.   Up to 12 months   30 days
 
           
Settlement of ESPP awards
  Cadbury will settle all ESPP options exercised by DPS employees as a result of
the demerger. These awards will be settled in Cadbury plc ADRs.   Up to
12 months   30 days
 
           
Discretionary Share
Option Administration
  Cadbury will provide access to DPS employees to view their discretionary share
option awards on the UBS site until such time as they have been exercised or
lapse under the discretionary share option plan rules. DPS to pay the £20 per
head annual administration fee to UBS in respect of these records.   Up to
12 months   30 days
 
           
Settlement of Discretionary Share Options for DPS colleagues
  Cadbury will settle all discretionary share options exercised by DPS employees
within 12 months of the Distribution Date. These options will be settled in
Cadbury plc Ordinary Shares (either new issue or from the Cadbury employee
benefit trust).   Up to 12 months   30 days
 
           
PSP/HIPRA/ ISAP
Administration
  Cadbury will provide access to DPS employees to view their PSP/HIPRA/ISAP
awards on the UBS site until such time as these records are exported to the new
DPS share plan administrators. DPS to pay the costs of exporting these records
to a new administration provider. This service will not extend past 31 December
2008. As part of this service these awards will be converted and shown as
equivalent numbers of shares of DPS Common Stock on the UBS system. DPS to pay
UBS fees for carrying out this conversion and updating their records.   Not
later
than 12/31/08   30 days
 
           
Settlement of conditional ISAP awards vesting before 31 December 2008
  Cadbury will settle any ISAP conditional awards held by DPS employees that
vest prior to 31 December 2008 using DPS Common Stock held in the Cadbury
Employee Benefits Trust. DPS will provide tax calculations and operate tax
reporting and withholding on the vesting of these awards. DPS will communicate
with the recipients of these awards upon vesting.   Up to 8 months   30 days
 
           
BSRP and LTIP Administration
  Cadbury will provide spreadsheets to DPS detailing subsisting BSRP and LTIP
awards held by DPS employees at the Distribution Date. These awards will be
administered by DPS from the Distribution Date.   Upon Demerger   30 days
 
           
Provision of records detailing the share conversion calculations
  Cadbury will provide to DPS excel spreadsheets detailing the conversion
calculations in respect of the DPS employees LTIP, BSRP, PSP, HIPRA and ISAP
awards converting from CS Ordinary Shares to shares of DPS Common Stock.   Upon
Demerger   30 days

2



--------------------------------------------------------------------------------



 



              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Provision of nominee shareholding services
  All DPS employees who hold shares in the UBS roll-over account will be
included as “active records” on the UBS system and as such Cadbury will incur an
annual administration fee. These records may remain on UBS but must be
transferred to alternative nominee holdings by 31 December 2008.   Up to
8 months   30 days

3.   Corporate Group Intellectual Property (Americas)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Intellectual
Property Services /
Documentation
  Cadbury will use reasonable endeavors, following receipt of a request from
DPS, to make appropriate Cadbury plc Group IP personnel available to clarify
intellectual property issues arising out of work done prior to the Distribution
Date (for example assistance to try to identify information that relate to files
transferred), provided that such assistance shall be provided within 60 days of
the Distribution Date and not exceed a total of 25 hours.   2 months   None

4.   Corporate Group Legal Americas

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Processes and Consulting Services/ Documentation
  1. Cadbury will make the relevant Cadbury plc Group Secretariat personnel
(currently John Mills, John Hudspith and Victoria Hames) available to clarify,
advise and provide knowledge transfer in the following areas:   3 months   None
 
           
 
 
•      Stock Transfer Agent services
       
 
 
•      Stock disbursement processes including the Odd Lot Facility
       
 
 
•      Shareholder communications
       
 
 
•      Corporate reorganization known as the “scheme of arrangement”
       
 
           
 
  2. Cadbury will provide a copy of the executed Project Bounce transaction
documents and access to the “Project Bounce” website.        

5.   Corporate Audit

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
System Access
  Cadbury Audit will provide access to and data extraction of DPS files from the
Group (Central) Audit database in Lotus Notes as well as the shared drive.  
2 months   None

3



--------------------------------------------------------------------------------



 



6.   Tax

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Processes
  Cadbury will make provision for services regarding taxes, including legal
organizations, outstanding audits and forecasting assistance.

The monthly rate has been finalized based on the percentage of time to be spent
by Joe Leuzzi, Kimberly Sweeney and Lisa Longo performing these services.  
20 months   30 days
 
           
 
  The parties further acknowledge and agree that the monthly rate for these
services was based on the assumption that Cadbury would provide 210 hours of
these services per month. If the average amount of these services actually
provided by Cadbury for the first three months (or any three-month period
thereafter) exceeds 230 hours per month, the parties shall negotiate in good
faith to determine the appropriate increase in the monthly rate for these
services. If the time spent on these services averages less than 190 hours in
any 3 month period, any of the three individuals listed above is no longer
employed by Cadbury or it becomes commercially unreasonable for any of such
individuals to perform the services contemplated by this service, the parties
shall renegotiate in good faith for an appropriate change to the level of
services required by this service or to the costing of this service. If the
services provided by Cadbury reaches an average of 210 hours per month, for any
three-month period, Cadbury shall notify DPS and DPS shall have the option, but
shall not be obligated, to either defer such services or discontinue such
services that are provided by Cadbury.        
 
           
Processes
  Cadbury will assume responsibility for preparing the 2007 federal and state
and certain other tax returns of the DPS Group (or any member of the DPS Group)
as per the provisions of Section 3 the Tax Sharing and Indemnification Agreement
(the “TS1A”).   N/A   N/A

4



--------------------------------------------------------------------------------



 



7.   Treasury

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Process
  Cadbury will make the relevant personnel (currently Sarah Boyce and Ann
Svoboda) reasonably available to consult with the DPS Treasury team.   6 months
  30 days

8.   North American HR

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Data Access
  Cadbury will provide access with full functionality as prior to the
Distribution Date to I-grasp, the global talent database system.   8 months   NA

Services to Be Provided by Cadbury to DPS (Dominican Republic and Puerto Rico)

9.   NoLA Office and Administrative Services

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Puerto Rico office lease
  Cadbury Adams Puerto Rico will continue to lease office space to Mott’s Inc.
for an additional month after the Distribution Date. This extension shall be
governed by the terms of the 2006 Lease Agreement between Mott’s Inc. and
Cadbury.   1 month   None
 
           
Dominican Republic One employee in Cadbury Adams’ payroll
  Plinio Hernandez will remain in Cadbury Adams Dominicana S.A.’s payroll for an
additional month after the Distribution Date.   1 month   None

5



--------------------------------------------------------------------------------



 



Services to Be Provided by Cadbury to DPS (Canadian Services)

10.   Canadian Services

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
 
  1. These services are required until the licence described below can be
transferred. All services to be provided in accordance with the site licence
(the “Site Licence”) issued to Cadbury Beverages Canada, Inc. (“CBCI”) by the
Canadian Department of Health’s Natural Health Products Directorate (the
“Natural Health Products Directorate”) for the Product Licence Applications (as
defined in Section 2 below) to permit the manufacturing, packaging, labelling
and importing activities for the products at those facilities authorized by the
Vendor’s current applicable site licences. CBCI will use all reasonable efforts
to maintain any required insurance with respect to the Site Licence and
maintain, renew and otherwise keep in place all necessary consents, licenses and
approvals required to provide the Site Licence for the term of this Agreement.
CBCI will not submit to Health Canada any regulatory reports, correspondence,
documentation, records or other information in relation to the Site Licence
without providing Canada Dry Mott’s Inc. (“CDMI”) an opportunity to review and
comment on same, which it shall do in a timely manner. CBCI will take all
reasonable actions required to respond to any inquiries related to the Site
Licence or to the products covered by the Site Licence.   Until services are
completed   30 days
 
           
 
  2. These services are required until a licence can be transferred. All
services to be provided in accordance with the product licence applications in
respect of the Accelerade advanced sports drink, Coolah Energy Drink and apple
sauce products (the “Product Licence Applications”) submitted to the Natural
Health Products Directorate. CBCI will use all reasonable efforts to maintain
any required insurance with respect to the Product Licence Applications and
maintain, renew and otherwise keep in place the submission numbers issued by the
Natural Health Products Directorate in connection with the Product Licence
Applications. CBCI will take all reasonable actions required to respond to any
inquiries related to the Product Licence Applications.   Until services are
completed   30 days
 
           
 
  3. In the event that the existing banking accounts and account numbers related
to existing payroll operations cannot be immediately renamed or reassigned to
CDMI, CBCI will fund these accounts in a timely manner for the amount of each
net payroll as such funds are transmitted to CBCI by CDMI on a bi-weekly basis
for purposes of paying CDMI employees and all related employee and employer
taxes.   5 months   30 days
 
           
 
  4. CBCI will use all commercially reasonable efforts to assist, support and
facilitate CDMI in securing all necessary employer, tax or other identification
numbers as required by CDMI to conduct business in Canada and in all provinces
of Canada.   2 months   30 days

6



--------------------------------------------------------------------------------



 



Services to Be Provided by Cadbury IT to DPS IT

11.   IT Management Advisory Services

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Advisory Services
  As Lalit Gulati retains institutional knowledge of the pre-separation Cadbury
organization and operating environment as well as significant knowledge of the
external providers with which DPS will be interacting, DPS may request the
resource — ad hoc — to provide assistance in the following areas:   8 months  
30 days
 
 
•      Guidance on forward looking strategy
       
 
 
•      Commercial knowledge of vendor agreements
       
 
 
•      Organizational knowledge of vendor partners
       
 
 
•      Perspective on past decisions
       
 
 
•      Domain Experience and Expertise
         
 
  Cadbury will make Lalit Galati available to deliver intellectual and advisory
services to DPS according to the terms of this Agreement.        

     Out of Scope Services:

  a)   No travel is to be undertaken by Lalit Galati in support of this Service.
    b)   Lalit Galati will not be asked to be a signatory or accountable party
in any contractual agreements entered into by DPS.     c)   Lalit Galati will
provide only Institutional and Domain knowledge. No activity in terms of HR
decisions, input, or communications is in scope.     d)   Lalit Galati will not
spend greater than:

  (1)   2 hours per week in support of this activity; or     (2)   26 total
hours.

7



--------------------------------------------------------------------------------



 



12. IT (Management Advisory Services)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Advisory Services
  The IT organization of DPS will be entitled to request and utilize the
knowledge capital / system expertise of support resources of Cadbury. This
request is only to be made in the event of critical (Severity 1 or Severity 2)
incidents requiring immediate resolution to allow the impacted business to
operate.   8 months   30 days
 
           
 
  Cadbury is not obligated to provide any resource assistance to DPS. However,
if formally requested, the appropriate Cadbury Function Head may allow their
resources to assist in resolving the issue at hand. In such cases, this Service
is meant to ensure that proper cost recovery is provided. Should the request be
granted, the resources time will be billed at $80/hour.        

13. IT (Active Directory Trust)

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Network Services
  As part of existing separation activities, the IT team has instituted a Trust
between the Cadbury and DPS Active Directory domains. This allows specified
access across and between the two distinct domains.   4 months   30 days
 
           
 
  Monthly charges will not begin until network separation is complete.        

8



--------------------------------------------------------------------------------



 



14. IT (Hyperion Access)

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
System Access
  User Access — PLC Instance   3 months   30 days
 
           
 
  ~ 60 DPS Hyperion users will require access to the Cadbury HFM system through
August 14, 2008.        
 
           
 
  Users shall be authorized to:        
 
       •    access the system with pre-separation security levels        
 
       •    enter and review DPS financial data        
 
       •    save and print reports        
 
       •    execute any other activities that they could carry out before legal
separation.        
 
           
 
  Cadbury IT will ensure all existing security profiles are retained and ensure
continued access before and following final network separation. Any tradeoffs in
cost / functionality of the final access solution will be agreed with the
business users.        
 
           
 
  DPS resources only require write access through the entry of the May 7th
input, which should be complete by the end of June. If Cadbury chooses, they may
convert access to READ ONLY following that entry.        
 
           
System Support
  Hyperion Support and Consolidation   8 months   30 days
 
           
 
  Cadbury Finance will provide operational support and assistance in the
transfer of knowledge to DPS. Cadbury will make the relevant personnel
(currently Carl Waller) reasonably available to consult with the new DPS
Hyperion team. This is to include advisory services as well as system
interaction. Subsequent to May 30, 2008, support and advisory services provided
by Cadbury will be billed at £100 per hour.        
 
           
System Support
  In the event that DPS Hyperion Instance is unable to support the 4+8
forecasting activities Cadbury will make their system available for this
purpose. The appropriate set up and administration will be the responsibility of
the Cadbury Finance team.   2 months   30 days
 
           
 
  In the event that this occurs, the applicable people will enter into a
confidentiality agreement on customary terms        

9



--------------------------------------------------------------------------------



 



15. IT (Ongoing Separation Activities)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Technical Services
  As of the Distribution Date, there will be a number of activities still under
way to fully split the DPS and Cadbury systems. All costs for these activities
are borne in the Separation budget and any DPS costs are part of the final
settlement of outstanding intercompany balances that will be settled prior to
the Distribution Date. Therefore, no costs will be billed by either party for
this Service.   3 months (Or final technical separation)   None
 
           
 
  This Service is intended to ensure that the following activities are
understood by both DPS and CS to be ongoing and to commit that both IT
organizations are committed to completion per the planned timeline.        
 
           
 
  Ongoing activities include:        
 
  •  Separation of the Spend Management System (SMS) for DPS        
 
  •   Completion of implementation of MSSI Copy — IXOS functionality        
 
  •   Completion of AD Migration activities for Finance Users & Applications    
   
 
  •   Standup of the DMZ, Separation of the Data Center, Breaking of the        
 
  •   Network (addressed fully in a separate Service)        
 
  •   Deletion of data in separated systems (GDS, Trouble Ticketing Systems)    
   
 
  •   Streamserve Form Testing        
 
  •   Lotus Notes DBs — SARD, RAM        

16. IT (Network Ops Support)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Support Services
  DPS IT will be entitled to request and utilize the knowledge capital/system
expertise of support resources of CS IT. This request is only to be made in the
event of critical Severity 1 and Severity 2 incidents requiring immediate
resolution to allow the impacted business to operate.   1 month   N/A
 
           
 
  The Service would keep the combined DPS and Cadbury network operations team as
it is until May 31st. This will give the DPS Operations team time to get its
resources trained and on-boarded.        
 
           
 
  DPS and Cadbury will continue the current mode of Network Operations support
including 7 X 24 on-call rotations for Data and Voice issues. Once the Ticket
queues have been separated, if both teams do not have access to the other
queues, the Tickets will updated via email exchange between the groups        

10



--------------------------------------------------------------------------------



 



SCHEDULE B
Services to Be Provided by DPS to Cadbury
This schedule sets forth the Services to be provided by a DPS Providing Party to
a Cadbury Receiving Party.
1. Customer Solutions — Facilities Service & Support/Fleet

              Type of           Notice Required to Service   Description of
Specific Services   Term   Terminate
Facility Space
  DPS will provide space for 20 Cadbury employees in DPS offices at 900 King
Street, Rye Brook, NY.   5 months   5 months
 
           
 
  Note: DPS is fully committed to the lease based on these colleagues remaining
in the building through year end.        

2. Customer Solutions — HR Services

             
Benefits &
Compensation
Services
  DPS will provide a reasonable level of support and consultation for:


•     leave of absence processing support, including being reasonably available
to provide consultation;
•      ESPP and share plan administration; and
•      vendor management issues.
  1 month   30 days
 
           
Benefits &
Compensation
Services
  DPS will provide a reasonable level of open enrollment processing support,
which shall include being reasonably available to provide consultation.  
1 month   30 days
 
           
Benefits &
Compensation
Services
  DPS will provide a reasonable level of AIP processing support, which shall
include being reasonably available to provide consultation.   1 month   30 days
 
           
Benefits &
Compensation
Services
  DPS will provide a reasonable level of Merit processing support, which shall
include being reasonably available to provide consultation.   1 month   30 days
 
           
Benefits &
Compensation
Services
  DPS will make its benefits/compensation manager (currently Brian Beasley)
reasonably available to provide consultation relating to benefits and
compensation administration.   1 month   30 days
 
           
Payroll and Workman’s Comp Services
  DPS will provide payroll and compensation/benefits for workers compensation
claims.

Note: 3 years is for consultation and cooperation on tax and insurance claims.
It is not an intense level of longer term services   3 years   6 months
 
           
Medical
Claim
Payments
  Any actual medical claim payments for Cadbury will be paid by DPS and
subsequently invoiced directly to Cadbury in accordance with the monthly billing
schedule of this Agreement.   8 months   30 days

11



--------------------------------------------------------------------------------



 



3. HR Benefits

              Type of           Notice Required to Service   Description of
Specific Services   Term   Terminate
Benefits
Processes
  DPS Benefits (United States) will provide a reasonable level of support to:

•     provide leave of absence processing (STD/LTD/FMLA);
  8 months   30 days
(United States)
 
•     provide new retiree administration for medical, pension and 401(k);
       
 
 
•     provide benefits support reasonably necessary to assist with Cadbury’s
benefits group’s organizational design, selection and training/transition;
       
 
 
•     manage Health & Welfare providers, including negotiating vendor contracts
and fees (medical, dental, etc); monitoring SLAs; and resolving vendor and
participant issues;
       
 
 
•     assist in the initial creation of and maintain plan compliance
documents/governance under federal, state and local laws, including plan audits,
actuarial evaluations, and 5500s (tax returns); and provide SOX oversight and
conduct governance meetings as required;
       
 
 
•     manage Retirement Plan administrators & call centers, including negotiate
contracts, fees; monitor SLAs; and resolve vendor and participant issues; and
       
 
 
•     assist in the initial creation of and monitor benefit plan budgets;
execute benefit plan vendor payments per contract and federal law; and provide
summary billings to client.
       
 
           
Benefits
Consulting &
Services
(United States)
  DPS Benefits (United States) will conduct enrollments (including providing for
payment and deferral elections) for nonqualified plans; administer plans per
plan documents and federal laws; and resolve related issues.   8 months  
30 days
 
           
Benefits
Consulting &
Services
(United States)
  DPS Benefits (United States) will provide a reasonable level of consulting to
Cadbury relating to benefits matters for labor relations.   8 months   30 days
 
           
Benefits
Processes
(Canada)
  DPS Benefits (Canada) will provide a reasonable level of services to:

•     conduct annual health & welfare benefits enrollment for active and
inactive employees, including:
  8 months   30 days
 
 
•     review plans/rates and obtain client approval; prepare employee
communication;
       
 
 
•     support employee meetings as required;
       
 
 
•     vendor set-up, testing and coordination with payroll;
       
 
 
•     manage Health & Welfare providers, including to negotiate vendor contracts
and premiums/fees (medical, dental, etc); monitor SLAs; resolve issues; conduct
quarterly reviews as required; and implement union contract changes as required;
       
 
 
•     manage Health & Welfare benefit administrator/call center vendor,
including to negotiate contracts and rates; monitor SLAs; and resolve related
issues. This will also include leave of absence administration processing;
       
 
 
•     review and update plan governance as required post-separation and maintain
plan compliance documents under provincial and local laws. This will include
plan audits, actuarial evaluations, and required federal filings with the
Financial Services Commission of Ontario;
       
 
 
•     manage Retirement Plan administrators & call centers (negotiate contracts,
rates; monitor SLAs; resolve vendor and participant issues);
       
 
 
•     assist in the initial creation of and monitor benefit plan
       

12



--------------------------------------------------------------------------------



 



              Type of           Notice Required to Service   Description of
Specific Services   Term   Terminate
 
 
budgets; execute benefit plan vendor payments per contract and federal law; and
provide summary billings to client;
     
 
 
•      conduct enrollments (including providing for payment and deferral
elections) for nonqualified plans; administer plans per plan documents and
federal laws; and
       
 
 
•     support union/labor relations activities as required.
       
 
           
Benefits
Processes
(Mexico)
  DPS Benefits (Mexico) will review and update plan governance as required and
maintain plan compliance documents under local laws, including plan financial
reporting, audits and actuarial valuations.   8 months   30 days
 
           
Benefits
Processes (Puerto Rico)
  DPS Benefits (Puerto Rico) will conduct annual health & welfare benefits
enrollment for active and inactive employees, including:

•     review plans/rates and obtain client approval;
  8 months   30 days
 
 
•     prepare employee communication;
       
 
 
•     support employee meetings as required; and
       
 
 
•     vendor set-up; testing and coordination with payroll.
       
 
           
Benefits Consulting and Services (Puerto Rico)
  DPS Benefits (Puerto Rico) will:

•     manage Health & Welfare providers, including negotiating vendor contracts
and premiums/fees (medical, dental, etc); monitoring SLAs; resolving issues; and
conducting quarterly reviews as required;
  8 months   30 days
 
 
•     review and update plan governance as required post- separation;
       
 
 
•     manage Retirement Plan administrators & call centers, including
negotiating contracts and rates; monitoring SLAs; and resolving related issues;
       
 
 
•     assist in the initial creation of and monitor benefit plan budgets;
       
 
 
•     execute benefit plan vendor payments per contract and federal law; and
provide summary billings to client.
       

4. Compensation CoE

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Compensation
Processes
  DPS will provide administrative services relating to stock option exercising
and ESPP elections, subject to the placement of the relevant personnel
post-separation.   8 months   30 days
 
           
Compensation
Processes
  Stock Programs: DPS will continue to deliver the files relating to stock
awards to UBS upon the exercise of stock awards by employees.   12 monuhs  
30 days

5. Finance

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Process
  DPS will make the relevant personnel (currently Steve Alexander, Diane Hicks
and Robert Franklin) reasonably available to consult with the new finance team.
  3 months   30 days

13



--------------------------------------------------------------------------------



 



6. Risk Management

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Processes
  DPS will provide reasonable support and information regarding open claims,
including reasonable access to DPS personnel with specific knowledge of the
incident, witnesses, legal counsel, human resource, consumer relations,
compensation & benefits and payroll.   6 months (1 person — 3 days/month)  
3 months

7. Tax

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Tax Returns
  DPS will assume responsibility for preparing the 2008 federal, state and
certain other tax returns of the DPS Group (or any member of the DPS Group) as
per the provisions of Section 3 of the TSIA.   N/A   N/A

Services to Be Provided by DPS to Cadbury (Canadian Services)
8. Canadian Services

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
 
  All employees and/or other service providers, administrative services,
sublicenses of trademarks, trade names and domain names, information and
notification required by CBCI in order for CBCI to: (a) provide the CBCI
Services, and (b) manage, administer and operate the Liquor Assets (as defined
in the Asset Purchase Agreement between CBCI and CDMI dated as of April 25,
2008).   Until services are completed   30 days

14



--------------------------------------------------------------------------------



 



9. IT

    Item 9 is specific to the IT Service Offerings, in support of the general
Business to Business Service.

1) Summary of Services
The DPS Group will provide access to the DPS network for approximately 20
Intellectual Property and Tax personnel of the Cadbury plc Group in the Rye
Brook office. These colleagues will continue to use the DPS phone and voicemail
systems, Internet, local file server(s), Multi-Function Print sharing, local
application access, access to Cadbury VPN (via Internet), and e-mail. These
colleagues will be clustered in a central location in the Rye Brook facility.
This solution considers the employees as DPS users in all the services provided
(file sharing, print sharing, voicemail, e-mail, Internet access, antivirus
protection, PC configuration. Active Directory username and access control to
the applications).
For Cadbury-hosted applications, access to the applications will be supported
via the Cadbury SSL VPN web portal. Local printers will be provided by Cadbury
for printing from these applications; access to local file and print servers,
DPS hosted applications and Multi-Function Printers will not be available to
Cadbury personnel while connected to the Cadbury SSL VPN.
Costs assume 30 September end date. Any incremental months/portions of months
will add an additional $8,079 for each month.
2) In Scope Services:

  a)   Access to Cadbury hosted applications

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
System Access
  DPS will provide access to the Internet via DPS’ Internet breakout points.
Internet access is the only requirement for Cadbury to gain access to Cadbury
hosted applications   5 months   30 days
 
 
  •   Cadbury colleagues requiring printing services from Cadbury-hosted
applications will print to Cadbury-provided local printers while connected to
Cadbury’s VPN
       
 
 
  •   Access to local shared resources (file/print servers, Multi-Function
Printers, DPS-hosted applications) while Cadbury’s colleagues are connected to
Cadbury’s VPN is not supported
       
 
 
  •   Printing from DPS-hosted or local applications will continue to go through
DPS print servers to shared printer resources
       
 
           
 
  IP Team (Dan Chung — 13 colleagues) Application Requirements        
 
 
     •    Dennemeyer IAM
       
 
 
     •    NAC SAP
       
 
           
 
  Tax Team (Lisa Longo — 6 colleagues) Application Requirements        
 
 
     •    Hyperion HFM
       
 
 
     •    SAP — NAC SP5
       
 
 
     •    SAP — CTAI 3.0f
       

15



--------------------------------------------------------------------------------



 



  b)   Access to DPS-hosted applications

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
System Access
  DPS will continue to provide access through DPS network and access control
systems to DPS-hosted applications.
     •    SAP — MSSI MPD
     •    SAP — Probe SP2
     •    Applications installed on Rye Brook-based file servers
  8 months   30 days

  c)   Shared File and Print Server/MFP access

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
System Access
  DPS will provide access through DPS network and access control systems to DPS
shared file and print servers.
     •    Access control will be via DPS Active Directory account
  8 months   30 days
 
 
     •    Access to Cadbury data will be restricted to Cadbury accounts via
Group Membership restrictions in DPS Active Directory system
       
 
 
     •    Home directories for Cadbury employees will continue to be located on
the local file server
       
 
 
     •    Cadbury may periodically request an audit of Group Members of any
Cadbury-specific Active Directory Group
       
 
 
     •    Cadbury employees will have the ability to scan documents and store
the scanned images on the DPS shared file server
       
 
 
     •    Upon termination of this Service, Cadbury will provide blank backup
tapes and USB drives to which all Cadbury data will be copied
       
 
 
     •    Upon termination of this Service, DPS will permanently remove all
Cadbury-specific data from local file servers
       

  d)   Phone/voicemail system

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Phone Service
 
     •    DPS will supply one fixed-line phone per Cadbury employee
     •    DPS will supply one standard voice mailbox per Cadbury employee
     •    Cadbury employees will be listed in DPS’ phone directory
     •    Not available with this service:
     o    Access to Cadbury’s phone services directory
     o    Short (7-digit) dial to Cadbury employees in other facilities
  8 months   30 days

  e)   Personal Computer/Workstation

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
PC / Workstation
 
     •    DPS will supply one standard desktop or laptop per Cadbury employee
     •    Upon termination of this Service, Cadbury will provide blank backup
tapes and USB drives to which all Cadbury data will be copied
  8 months   30 days

  f)   Break — Fix Support (Severity 1 and 2)

16



--------------------------------------------------------------------------------



 



              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Break/Fix
Support
  DPS will respond to and address any Severity 1 or Severity 2 issues, once
notified by Cadbury. This service is to include both providing direction to
responsible Resolver or — when needed — serving as the Resolver.
  •    Cadbury is expected to utilize existing SLA definitions for
categorization of incidents.
  •    DPS will attempt to resolve the issue within the existing SLA timeframes.
  8 months   30 days
 
           
 
  It is incumbent upon Cadbury to provide and fund any network / application
access required for DPS to deliver this service.        

  g)   Preventative Maintenance

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Preventative
Maintenance
  DPS Providing Party will perform monitoring of the infrastructure to ensure
adequate connectivity. DPS Providing Party will suggest and — when approved by
agreed Cadbury Receiving Party representative — implement changes to the network
connectivity.   8 months   30 days
 
           
 
  It is incumbent upon the Cadbury Receiving Party to provide and fund any
network / application access required for the DPS Providing Party to deliver
this service.        

  h)   User Administration

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
User Administration
  DPS will add and remove users from the system, upon receipt of formal request
from Cadbury. DPS will attempt to action the request within existing SLAs. DPS
will add users to appropriate security groups per Cadbury’s request   8 months  
30 days

  i)   Knowledge Transfer

              Type of           Notice Required Service   Description of
Specific Services   Term   to Terminate
Knowledge Transfer
  DPS will meet with identified Cadbury resources to share detailed knowledge of
the system. DPS will provide information on specific aspects of the system only
one time.   8 months   30 days
 
           
 
  Following that initial knowledge transfer, it is the responsibility of Cadbury
to share the knowledge internally        

3)   Out of Scope Services:

  a)   Printing from DPS-hosted or local applications to locally-attached
printers     b)   Application break and fix, upgrades and enhancements     c)  
Operating System Upgrades     d)   Any break-fix or preventative maintenance
support requested following application or operating system upgrades

17



--------------------------------------------------------------------------------



 



  e)   Break-fix support for Severity 3 or 4 issues     f)   Data replication
between DPS and Cadbury resources     g)   Application development and license
management

4) Resources to be Utilized:
The following resources have been identified as those who will be providing the
above services to Cadbury. In the event they leave the DPS organization, a
revision of the terms of the agreement will be required.

  a)   WAN, LAN and Voice Specialists     b)   Intel and Unix Specialist

Rationale: Base Support will be provided according with the standard SLA’s
agreed with the current Service Desk contract in DPS

18



--------------------------------------------------------------------------------



 



10. IT (Telephony — Mobile Services Contracts)
DPS will drive an effort to logically separate (label) DPS and Cadbury device
accounts. Cadbury will assist in this effort by:

  a)   Providing a list of Cadbury employees with relevant department, cost
center, email, reporting manager and parent cost center information.     b)  
Reviewing each contract/service following a data separation to validate the
data.

The end date for these Services (September 30, 2008) reflects the maximum
duration that the agreed upon Service may be required from DPS. Should Cadbury
successfully accelerate the TCO program and implement similar Services with a
new provider prior to such date, Cadbury shall be entitled to terminate this
Service without penalty or further compensation from the effective service date
with the new provider. Any significant change to carrier accounts, contracts or
inventories listed below will result in a revised split to be agreed upon by
both parties in writing, and subject to appropriate change management, prior to
payment.

                          Notice             Required Type of           to
Service   Description of Specific Services   Term   Terminate
Telephony (T-Mobile)
  DPS will maintain and charge Cadbury for services under the T-Mobile Mobility
Services [ILLEGIBLE]) contract. The charges will be for the portion of the
monthly invoice used by Cadbury businesses and its employees.   5 months  
30 days
 
           
 
  Currently, the agreed split is 50% DPS & 50% CS. DPS will charge Cadbury for
50% of the total monthly amount until a more exact split is determined.        
 
           
Telephony
(AT&T
Mobile)
  DPS will maintain and charge Cadbury for services under the AT&T Mobility
(formerly Cingular) Services [ILLEGIBLE] contract. The charges will be for the
portion of the monthly invoice used by Cadbury businesses and its employees.  
5 months   30 days
 
           
 
  Currently, the agreed split is 75% DPS & 25% Cadbury. DPS will charge Cadbury
for 25% of the total monthly amount until a more exact split is determined.    
   
 
           
Telephony (Sprint
Long Distance)
  DPS will maintain and charge Cadbury for services under the Sprint Long
Distance and Calling Card Services [ILLEGIBLE] contract. The charges will be for
the portion of the monthly invoice used by Cadbury businesses and its employees.
Charges presented to Cadbury will include a copy of the original invoice if the
agreed split is utilized, otherwise, line item information will be provided
detailing each charge. Standard Net 30 Terms apply for invoice processing.  
5 months   30 days
 
           
 
  Currently, the agreed split is 75% DPS & 25% Cadbury, until such time that the
DPS and Cadbury accounts and devices are identified and agreed to then the
actual charges for those accounts will be invoiced accordingly and the split no
longer applies.        
 
           
Telephony (Sprint
Nextel Mobile)
  Beverages will maintain and charge Cadbury for services under the
Sprint/Nextel Mobility Services [ILLEGIBLE] contract. The charges will be for
the portion of the monthly invoice used by Cadbury businesses and its employees.
Charges presented to Cadbury will include a copy of the original invoice if the
agreed split is utilized, otherwise, line item information will be provided
detailing each charge. Standard Net 30 Terms apply for invoice processing.  
5 months   30 days
 
           
 
  Currently, the agreed split is 60% DPS & 40% Cadbury, until such time that the
DPS and Cadbury accounts and devices are identified and agreed to then the
actual charges for those accounts will be invoiced accordingly and the split no
longer applies.        
 
           
Telephony
  DPS will maintain and charge Cadbury for services under the Symphony Service  
5 months   30 days

19



--------------------------------------------------------------------------------



 



                          Notice             Required Type of           to
Service   Description of Specific Services   Term   Terminate
(Symphony
Ongoing)
  Telecommunications Expense Management and Cellular Service Desk Services
[ILLEGIBLE] contract. The charges will be for the portion of the monthly invoice
used by Cadbury businesses and its employees. Charges presented to Cadbury will
include a copy of the original invoice if the agreed split is utilized,
otherwise, line item information will be provided detailing each charge.
Standard Net 30 Terms apply for invoice processing.        
 
           
 
  Currently, the agreed split is 60% DPS & 40% Cadbury, until such time that the
DPS and Cadbury accounts and devices are identified and agreed to then the
actual charges for those accounts will be invoiced accordingly and the split no
longer applies.        
 
           
Telephony (Verizon
Long Distance)
  DPS will maintain and charge Cadbury for local telephone and DID services
under the Verizon [ILLEGIBLE] contract. The charges will be for the portion of
the monthly invoice used by Cadbury businesses and its employees. Charges
presented to Cadbury will include a copy of the original invoice if the agreed
split is utilized, otherwise, line item information will be provided detailing
each charge. Standard Net 30 Terms apply for invoice processing.   5 months  
30 days
 
           
 
  Currently, the agreed split is 30% DPS & 70% Cadbury, until such time that the
DPS and Cadbury accounts and devices are identified and agreed to then the
actual charges for those accounts will be invoiced accordingly and the split no
longer applies.        
 
           
Telephony
(Post
Symphony
Service
Desk &
Billing)
  Upon expiration of the Symphony Services Agreement [ILLEGIBLE] DPS and Cadbury
will exchange internal services for those previously provided by Symphony to
include Telecommunications Invoice Management and Cellular Service Desk Support.
Both parties agree to an exchange of services in lieu of monies. Cadbury is to
provide monthly invoicing support services to DPS and in exchange DPS will
provide Cellular Service Desk support to Cadbury.

Any significant change to the services or Service Levels previously provided
under the Symphony Agreement will be agreed upon by both parties in writing, and
subject to appropriate change management, prior to execution.        

20



--------------------------------------------------------------------------------



 



11.   IT (Network Services)

              Type of           Notice Required   Service   Description of
Specific Services   Term   to Terminate
Network
Services
  The DMZ provides the ability for key partners (commercial or financial) to
exchange data with our systems in a protected environment without requiring our
company to provide full access to our environment, which could lead to security
issues.   3 months   30 days
 
           
 
  As part of separation, Cadbury will be building a new DMZ environment with
Hewlett Packard. This new DMZ environment will not be available for use until
June 2008. As a result, continued access / support for Cadbury applications in
the DPS DMZ are required.        
 
           
 
  In order to facilitate this access, the network tie between Cadbury and DPS
must be maintained. These ‘double running’ network costs are borne by Cadbury
and not included in this Service. Additionally, the Hewlett Packard data center
environment separation, which is dependent on network separation, will be
delayed.        

12.   IT (Advisory Services)

              Type of           Notice Required   Service   Description of
Specific Services   Term   to Terminate
Advisory
Services
  The IT organization of Cadbury will be entitled to request and utilize the
knowledge capital / system expertise of support resources of DPS. This request
is only to be made in the event of critical Severity 1 or Severity 2 incidents
requiring immediate resolution to allow the impacted business to operate.  
8 months   30 days
 
           
 
  DPS is not obligated to provide any resource assistance. However, if formally
requested, the appropriate Function Head may allow their resource to assist in
resolving the issue at hand. In such cases, this Service is meant to ensure that
proper cost recovery is provided. Should the request be granted, the resources
time will be billed at $80/hour.        

13.   IT (Network Ops Support)

              Type of           Notice Required   Service   Description of
Specific Services   Term   to Terminate
Support
Services
  CS IT will be entitled to request and utilize the knowledge capital/system
expertise of support resources of DPS IT. This request is only to be made in the
event of critical Severity 1 and Severity 2 incidents requiring immediate
resolution to allow the impacted business to operate.   1 month   N/A
 
           
 
  The Service would keep the combined DPS and Cadbury network operations team as
it is until May 31st. This will give the Cadbury Operations team time to get its
resources trained and on-boarded.        
 
           
 
  DPS and Cadbury will continue the current mode of Network Operations support
including 7 X 24 on-call rotations for Data and Voice issues.

Once the Ticket queues have been separated, if both teams do not have access to
the other queues, the Tickets will updated via email exchange between the
groups.        



21



--------------------------------------------------------------------------------



 



14. IT (Rogers Facility)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Network
Services
  The current planned date for IT readiness in the new Cadbury office at the
Rogers AR sales facility is 15 June. Due to delays in the separation of the DPS
/ Cadbury network, Rogers Cadbury users will continue to have access to the
Cadbury network through at least 30 June. So long as all new network
connectivity is complete by 30 June, the following IT services will continue to
be provided to Cadbury users at no charge.   2 months   30 days
 
 
     •    Desk
       
 
 
     •    Phone
       
 
 
     •    Network connectivity (until network separation)
       
 
 
     •    File server / Network Printer access (until network separation)
       
 
           
 
  The following services will not be available:        
 
 
     •    DPS-issued PCs. (Users will keep their Cadbury PCs).
       
 
           
 
  If funding or project delays push the readiness date past 30 June and network
separation occurs, the fallback will be to have the Cadbury users set up in the
DPS environment.        
 
           
 
 
     •    Users will lose any file server access for their Cadbury accounts, so
any saved data would need to be removed prior to the split.
       
 
 
     •    Users will have access to the local services (network, printer) via
their DPS credentials, but would be required to access the confectionery system
via VPN.
       
 
 
     •    Further, their Cadbury email will only be accessible via the WebMail
functionality while on the DPS network or via VPN to use the Outlook client.
       
 
 
     •    While on VPN, they would not have the ability to print locally, though
documents could be saved and printed to the network once completed.
       
 
           
 
  Incremental costs due to a post 30 June move will be agreed to/funded by the
site owner        



22



--------------------------------------------------------------------------------



 



15.   IT (CCB Governance)

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Change
Management
  As the network will continued to be shared between Cadbury and DPS until — at
best — early July, it is crucial that both organizations communicate,
understand, and agree on any changes that will impact the shared network, its
connectivity, or performance.   3 months (Until network separation — target
July 11, 2008)   N/A
 
           
 
  To this end, both parties agree that no network changes shall be implemented
without the full approval of from both the DPS and Cadbury Change Control Boards
(CCBs).        
 
           
 
  When changes are requested, the requestor is responsible for engaging both
their own CCB as well as that of the other party. Only after approval has been
given by BOTH CCBs can the change be implemented.        
 
           
 
  In the event of any disagreement between the boards, the issue will be
escalated to the appropriate VPs of Infrastructure and — if required — to the
SVPs of IT for both DPS and Cadbury. These parties are accountable for making
the final decisions.        
 
           
 
  In the event of an immediate change required to restore service, the support
teams will attempt to follow the Fast Track change request process for both
organizations.        

16.   IT (Hyperion Access)

In Scope Services:

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
System
Access
  ~ 5 Cadbury Hyperion users will require access to the DPS Hyperion through
December 31, 2008.   8 months   30 days
 
  Users shall be authorized to:        
 
 
     •    access the system to assist with consolidation activities
       
 
 
     •    review DPSG financial data
       
 
 
     •    save and print reports
       
 
           
 
     DPS IT will ensure all security profiles are generated and implemented.    
     

17.   IT (Ongoing Separation Activities)

In Scope Services:

                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
Technical
Services
  As of the Distribution Date, there will be a number of activities still under
way to fully split the DPS and Cadbury systems. All costs for these activities
are borne in the Separation budget and any DPS costs are part of the final
settlement of outstanding intercompany balances that will be settled prior to
the Distribution Date. Therefore, no costs will be billed to either party for
this Service.   3 months (Or final technical separation)   None
 
           
 
  However, there are a number of technical considerations, and this Service is
intended to ensure that the following activities are understood by both DPS and
CS to be ongoing and to commit that both IT organizations are committed to
completion per the planned timeline.        

23



--------------------------------------------------------------------------------



 



                          Notice Type of           Required to Service  
Description of Specific Services   Term   Terminate
 
  Ongoing activities include:        
 
 
     •    Separation of the Spend Management System (SMS) for DPS
       
 
 
     •    Completion of implementation of MSSI Copy — IXOS functionality
       
 
 
     •    Completion of AD Migration activities for Finance Users &
   Applications
       
 
 
     •    Standup of the DMZ, Separation of the Data Center, Breaking of the
Network (addressed fully in a separate Service)
       
 
 
     •    Deletion of data in separated systems (GDS, Trouble Ticketing Systems)
         
 
 
     •    Streamserve Form Testing
       
 
 
     •    Lotus Notes DBs — SARD, RAM
       

24



--------------------------------------------------------------------------------



 



SCHEDULE C
Services Provided by Cadbury to DPS

          Type of Service   Full Term Cost  
1. Corporate Group Finance
  $ 36,000  
2. Corporate Group HR Benefits
  $ 55,000  
3. Corporate Group Intellectual Property (Americas)
  $ 2,250  
4. Corporate Group Legal Americas
  $ 9,000  
5. Corporate Audit
  $ 0  
6. Tax
  $ 304,000  
7. Treasury
  $ 126,000  
8. North American HR
  $ 0  
9. NoLA Office and Administrative Services
  $ 3,500  
10. Canadian Services
  $ 0  
11. IT Management Advisory Services
  $ 0  
12. IT (Management Advisory Services)
  $ 0  
13. IT (Active Directory Trust)
  $ 14,000  
14. IT (Hyperion Access)
  $ 0  
15. IT (Ongoing Separation Activities)
  $ 0  
16. IT (Network Ops Support)
  $ 0  
Total to be Charged to DPS
  $ 556,150  

25



--------------------------------------------------------------------------------



 



Services Provided by DPS to Cadbury

          Type of Service   Full Term Cost  
1. Customer Solutions — Facilities Services & Support/Fleet
  $ 138,890  
2. Customer Solutions — HR Services
  $ 28,333  
Payroll & Workman’s Comp Services
  $ 11,400  
Medical Claim Payments
  $ 0  
3. HR Benefits
  $ 208,928  
4. Compensation CoE
  $ 39,407  
5. Finance
  $ 33,750  
6. Risk Management
  $ 25,200  
7. Tax
  $ 0  
8. Canadian Services
  $ 0  
9. IT
  $ 50,870  
10. IT (Telephony — Mobile Services Contracts)
       
Telephony          (T-Mobile)
  $ 141,250  
Telephony          (AT&T Mobile)
  $ 218,750  
Telephony          (Sprint Long Distance)
  $ 150,000  
Telephony          (Sprint/Nextel Mobile)
  $ 28,000  
Telephony          (Symphony Ongoing)
  $ 36,000  
Telelphony          (Verizon Long Distance)
  $ 42,000  
Telephony          (Post Symphony Service Desk & I Billing)
  $ 0  
11. IT (Network Services)
  $ 99,000  
12. IT (Advisory Services)
  $ 0  
13. IT (Network Ops Support)
  $ 0  
14. IT (Rogers Facility)
  $ 0  
15. IT (CCB Governance)
  $ 0  
16. IT (Hyperion Access)
  $ 0  
17. IT (Ongoing Separation Activities)
  $ 0  
Total to be Charged to Cadbury
  $ 1,251,778  

26



--------------------------------------------------------------------------------



 



SCHEDULE D
Out-of-Scope Services

1.   Legal advisory services   2.   Insurance services   3.   Execution of
treasury services   4.   Any services designated as Out-of-Scope Services on
Schedule A or B   5.   Any other services that the parties reasonably agree is
not appropriate for one party or its Affiliates to provide to the other party or
its Affiliates because the parties are not Affiliates of one another

27